Citation Nr: 1007874	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to July 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present matter arises out of a 2006 claim received from 
the Veteran for service connection for depression.  It is 
complicated, however, by the fact she is already service 
connected for a psychiatric disability, characterized as 
hysterical neurosis, disassociated type.  That illness, in 
part, formed the basis for her July 1979 medical separation 
from service.  Additionally, the record shows that since 
then, she has had a number of other psychiatric diagnoses, 
including post traumatic stress disorder, depression, and 
dysthymic disorder.  What is more, the Veteran was involved 
in an April 1987 motor vehicle accident, resulting in brain 
damage producing a cognitive disorder, among other 
disabilities.  In this context, an examination and opinion is 
necessary to ascertain what current psychiatric disorder, if 
any, is linked to service or the psychiatric disability for 
which service connection has already been established.  

In order to accomplish this, an accurate medical history 
would be useful, and in this regard it does not appear that 
all of the Veteran's service treatment records have been 
associated with the file.  These should be sought as detailed 
in the action paragraphs below.  

In addition, there are post service treatment records that 
should be sought.  The record shows that after her medical 
separation from active duty service, the Veteran continued to 
receive treatment at military medical facilities, as a 
dependant of her then husband, whom was an active duty 
service member.  A July 1981 Department of the Army 
psychiatric evaluation, performed for VA purposes at Army 
Headquarters, 5th General Hospital, APO New York 09154, 
specifically references the Veteran's outpatient psychiatric 
treatment records, dated September 1980 to November 1980.  
Further, in a September 1986 correspondence, the Veteran 
indicates she received psychiatric treatment at the Dwight D. 
Eisenhower Army Medical Center, Fort Gordon, Georgia.  The 
Board acknowledges the May 2007 correspondences sent to the 
respective facilities; however, it would be unlikely her 
records are maintained at those facilities these many years 
after the treatment.  As such, VA should again undertake 
further efforts to obtain these records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Further, the evidence of record suggests there may be VA 
treatment records relevant to the present claim, which are 
not of record.  An April 1990 VA psychiatric consultation 
narrates the details of the Veteran's hospitalization at the 
VA Medical Center in Biloxi, Mississippi, from April 1987 to 
December 1987, after a motor vehicle accident, noting the 
Veteran was diagnosed with some cognitive impairment at this 
time.  In an April 1988 correspondence, the Veteran also 
reports her 1987 psychiatric treatment at the Biloxi, 
Mississippi VA Medical Center.  The aforementioned VA 
treatment records are not in the claims folder and the record 
does not reflect sufficient efforts to attempt to obtain 
these records.  Accordingly, the Board finds that VA such 
undertake additional efforts to attempt to obtain these VA 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Lastly, any available medical records relating to disability 
determination by the Social Security Administration should be 
sought.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request that 
it conduct a search for any in-patient and 
outpatient psychiatric/mental health 
clinic records related to the Veteran's 
in-service treatment for any psychiatric 
condition at Letterman Army Medical Center 
(LAMC), Presidio of San Francisco, 
California for the period between October 
1978 and June 1979.  Any negative response 
should be in writing and associated with 
the claims folder.

2.  The AMC/RO should make a request to 
the appropriate storage facility for all 
records generated in connection with the 
Veteran's psychiatric hospitalization 
and/or treatment at the Army Headquarters, 
5th General Hospital, APO New York 09154, 
from September 1980 to November 1980, and 
the Dwight D. Eisenhower Army Medical 
Center, Fort Gordon, Georgia, between 
March 1985 to July 1986.  The request for 
these records should contain the 
appropriate identifiers noting the 
Veteran's name changes throughout that 
period, and that she would have been 
classified as a dependent of an active 
duty service member.  Any negative 
response should be in writing and 
associated with the claims folder.

3.  The AMC/RO should request all the 
Veteran's hospitalization and/or treatment 
records, related to any psychiatric and/or 
cognitive disorder, from the VA Medical 
Center in Biloxi, Mississippi, dated in 
1987.  If records of this era are stored 
at a separate facility, appropriate 
inquiry to this repository should be 
undertaken.  The request for these records 
should contain the appropriate 
identifiers, mindful of the Veteran's name 
changes.  Any negative response should be 
in writing and associated with the claims 
folder.

4.  The AMC/RO should obtain from the 
Social Security Administration, copies of 
the records pertinent to the Veteran's 
Social Security disability benefits, 
including any medical records related to 
her claim.  All efforts to obtain the 
records should be fully documented.  The 
facilities should provide a negative 
response if records are not available and 
any such response associated with the 
Veteran's claims folder.

5.  After the above development has been 
completed and the relevant records and/or 
negative responses associated with the 
claims folder, the Veteran should be 
afforded a VA examination related to her 
claimed psychiatric disorder.  The claims 
folder should be made available to, and 
reviewed by, the VA examiner, with such 
review noted in the examination report.  
The examiner should also record the full 
history of the Veteran's psychiatric 
disorder(s) and consider her account of 
in-service and post-service symptoms, when 
providing the requested opinion.  Further, 
the examiner should specifically attempt 
to reconcile the provided opinion with all 
other clinical evidence of record, 
including in-service and post-service 
medical records, reflecting complaints and 
clinical findings of psychiatric illness.  
The examiner should clearly indicate any 
currently diagnosed psychiatric 
disorder(s) and specifically address the 
following.

(a)  Whether any of the Veteran's 
current psychiatric symptoms are 
related to the psychiatric disability 
manifested during her military service 
from 1978 to 1979, or if her current 
symptoms are related to a wholly 
different psychiatric disorder(s).  If 
related to wholly different psychiatric 
disorders, the etiology of those 
disorders should be described.  If some 
symptoms are due to the disability 
manifested in service and others are 
due to disability not so manifested, 
those symptoms due to disability 
manifested in service should be 
identified as such.  

(b)  Further, the examiner should 
indicate whether any psychiatric 
disorder not manifested in service has 
increased in severity  due to the 
psychiatric disorder incurred in 
service, or other service connected 
disability (left knee disorder, 
hemorrhoids).   

The examiner should provide a rationale 
for all opinions given.  If the examiner 
feels that the opinions requested can not 
be provided without resort to speculation, 
this should be stated with a clear reason 
for such conclusion.  

6.  The AMC/RO should then readjudicate 
the Veteran's claim in a manner consistent 
with the findings and opinions provided in 
the VA examination, considering whether 
the matter should include a re-evaluation 
of the Veteran's currently service 
connected psychiatric disorder.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

